Case: 16-51127   Document: 00513975456   Page: 1   Date Filed: 05/02/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                              No. 16-51127
                                                                         Fifth Circuit

                                                                       FILED
                            Summary Calendar                        May 2, 2017
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk


                                         Plaintiff-Appellee

v.

FIDEL MENDEZ-HERNANDEZ, also known as Fidel Mendez Hernandez,

                                         Defendant-Appellant

Cons. w/ No. 16-51129

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

FIDEL MENDEZ-HERNANDEZ, also known as Miguel Mendez Hernandez,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:16-CR-134-1
                          USDC No. 1:13-CR-179-1
     Case: 16-51127      Document: 00513975456         Page: 2    Date Filed: 05/02/2017


                                    No. 16-51127
                                 Cons w/ No. 16-51129

Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Fidel Mendez-
Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mendez-Hernandez has filed a response. The record
is not sufficiently developed to allow us to make a fair evaluation of Mendez-
Hernandez’s claims of ineffective assistance of counsel; we therefore decline to
consider the claims without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Mendez-Hernandez’s response. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2